Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowable as presented by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Claims 1 and 6, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose that the concentration of air in the gas phase in the storage container at a temperature of 25°C is kept to be at most 3.0 vol %.
Re Claims 10 and 15, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose that the concentration of oxygen in the gas phase in the storage container at a temperature of 25ºC is kept to be at most 0.6 vol%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, Page 1 Line 21 to Page 2 Line 20, filed August 29, 2022, with respect to the §102(a)(1) rejections of Claims 10 and 15 anticipating Fukushima et al. (2015/0051426), have been fully considered and are persuasive.  The §102(a)(1) rejections of Claims 10 and 15 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736